NO. 12-18-00353-CR
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


 IN RE:                                                   §

 ALFRED EUGENE AISHMAN, JR.,                              §       ORIGINAL PROCEEDING

 RELATOR                                                  §

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Alfred Eugene Aishman, Jr., acting pro se, filed this original proceeding to complain of
Respondent’s failure to respond to letters and rule on various motions, including a motion for DNA
testing and for discovery of test results.1 On December 21, 2018, the Clerk of this Court notified
Relator that his petition for writ of mandamus failed to comply with Texas Rule of Appellate
Procedure 52.7. The notice further informed Relator that his petition would be referred to the
Court for dismissal unless he provided the record on or before December 31, 2018. The deadline
has passed and Relator has not filed a mandamus record with this Court.
        Texas Rule of Appellate Procedure 52.7 requires the relator to file a record as part of his
petition in an original proceeding. See TEX. R. APP. P. 52.7. Specifically, a relator must file (1) a
certified or sworn copy of every document that is material to his claim for relief and that was filed
in any underlying proceeding; and (2) “a properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter complained.” TEX. R. APP.
P. 52.7(a).
        It is a relator’s burden to provide this Court with a sufficient record to establish the right to
mandamus relief. In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex. App.—Tyler


        1
          Respondent is the Honorable Christi J. Kennedy, Judge of the 114th District Court in Smith County, Texas.
The State of Texas is the Real Party in Interest.
Aug. 29, 2014, orig. proceeding) (mem. op., not designated for publication). In this case, Relator
did not provide the record in accordance with Rule 52.7. Absent a record, this Court cannot
determine whether Relator is entitled to mandamus relief. See In re McCreary, No. 12-15-00067-
CR, 2015 WL 1395783 (Tex. App.—Tyler Mar. 25, 2015, orig. proceeding) (mem. op., not
designated for publication). Thus, we deny Relator’s petition for writ of mandamus.
Opinion delivered January 9, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                           JANUARY 9, 2019

                                        NO. 12-18-00353-CR



                              ALFRED EUGENE AISHMAN, JR.,
                                        Relator
                                          V.

                                 HON. CHRISTI J. KENNEDY,
                                        Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Alfred
Eugene Aishman, Jr.; who is the relator in Cause No. 114-1135-05-A, pending on the docket of
the 114th District Court of Smith County, Texas. Said petition for writ of mandamus having been
filed herein on December 21, 2018, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3